--------------------------------------------------------------------------------

Exhibit 10.5


 July 26, 2016
Re:  Change in Control Protections
Dear Jeff:
This letter (this "Agreement") sets forth Change in Control protections that are
being provided to you as a key executive in the Company.  Described are the
payments and benefits that you may be eligible to receive in the event that your
employment with Mueller Industries, Inc. and its direct and indirect
subsidiaries (the "Company") is terminated in relation to a Change in Control,
as set forth below.
In the event the Company has a Change in Control occurrence and upon or within
two (2) years following this occurrence, your employment with the Company is
terminated by the Company without Cause (other than on account of your death or
Disability) or by you for Good Reason, you shall be entitled to a lump sum cash
payment in an amount equal to the sum of:
1.)
An amount equal to two (2) times your base salary (as in effect immediately
prior to the Change in Control or, if greater, the date of such termination);
and

2.)
An amount equal to two (2) times the average annual bonus paid to you
(including, for this purpose only, any amounts deferred) in respect of the three
calendar years immediately preceding the calendar year in which the Change in
Control occurs (or the three calendar years immediately preceding the calendar
year of such termination, if greater).

In addition, to the extent permitted by applicable law without any penalty to
you or the Company and subject to your election of COBRA continuation coverage
for you and your covered dependents under the Company's group health plan,
continued coverage under the Company's group health plan at the Company's cost
(or at the discretion of the Company, reimbursement for COBRA premiums) for two
years following your termination.  For purposes of this Agreement, "Good Reason"
means, without your written consent (1) a material reduction in your base salary
(as in effect immediately prior to the Change in Control or, if greater, the
date of such reduction) or your annual bonus opportunity (as in effect
immediately prior to the Change in Control or, if greater, the date of such
reduction), or (2) the relocation of your principal place of employment more
than fifty (50) miles from the location where you were principally employed
immediately prior to the Change in Control.  To terminate your employment for
Good Reason, within sixty (60) days following the occurrence of an event that
constitutes Good Reason, you must give the Company ten (10) days' prior written
notice of your termination, setting forth in reasonable specificity the event
that constitutes Good Reason, during which ten (10) day notice period the
Company will have a cure right (if curable).
Please note that this Agreement is not to be construed as a contract of
employment or to alter your "at-will" employment status, and nothing herein
prohibits either the Company or you from terminating your employment with the
Company at any time for any reason.  All payments and or extension of benefits
and vesting are subject to your execution and delivery to the Company of a
general release of claims in a form reasonably acceptable to the Company that
becomes effective within sixty (60) days of such termination.  In addition, all
payments described herein will be subject to withholding for federal, state, and
local taxes and other regular payroll deductions.
You may not assign, transfer, or otherwise dispose of this Agreement, or any of
your other rights or obligations hereunder (other than your rights to payments
hereunder, which may be transferred only by will or by the laws of descent and
distribution), without the prior written consent of the Company, and any such
attempted assignment, transfer, or other disposition without such consent will
be null and void.
This Agreement sets forth the entire agreement between the parties hereto with
respect to the subject matter hereof, and supersedes all other agreements and
understandings, written or oral, between the parties hereto with respect to the
subject matter hereof.  Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Mueller Industries, Inc.
2014 Incentive Plan.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement will be valid only if made in writing and signed by the parties
hereto. No waiver by either of the parties hereto of their rights hereunder will
be deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
This Agreement will be governed by and construed in accordance with the laws of
the State of Tennessee (without giving effect to the choice of law principles
thereof) applicable to contracts made and to be performed entirely within such
jurisdiction.
* * *
Please acknowledge your agreement with the terms as set forth in this Agreement
by signing and dating the enclosed copy and returning it to me.  Thank you for
your service to the Company in the past and for your contributions in the months
ahead.
Sincerely,
MUELLER INDUSTRIES, INC.
By:  /s/Gregory L. Christopher 
Name:   Gregory Christopher
Title:     Chief Executive Officer
Acknowledged and agreed to as of this
26th day of July 2016 by:
/s/ Jeffrey A. Martin
Jeffrey A. Martin
 